Title: To George Washington from Robert James Livingston, August 1789
From: Livingston, Robert James
To: Washington, George



Trenton [N.J.] August 1789

The Petition of Robert James Livingston late Lieutt in the fi[r]st Virginia Regiment &ca humbly shewith—

That, your Petitioner begs leave to present himself before you as a Candidate for the office of Marshal, for the State of New-Jersey, under the federal Judicial department.
Your Petitioner begs leave to plead in his behalf his well known attachment to the new Government, and to the cause of his Country during the late war, in which he freely bled.
He pleads his peculiar situation in being taken Prisoner in an early stage of the war, and remaining unexchanged until the Derangement in the line prevented the emoluments and honours which might have attended his rising in the Army.
He pleads his being denyed by the State of Virginia, in whose Service he was, every compensation which was made to her officers at the dissolution of the Army—tho’ the officers of the State & its Delegates in Congress assured your Petitioner his claims were justly founded, & promised to advocate his cause.
He pleads his having sacrificed all the advantages of a liberal education, which all his Brothers have received, and by which they comfortably support themselves—upon which your Petitioner had just entered, when he was driven from Princeton by the British, & to which he was prevented returning by the losses of his widowed Mother, and his strong desire to continue in the service of his country.
Your Petitioner prays therefore to be provided for by his country which he has served, which he is willing to serve, and whose services have eventually rendered a provision in any other way impracticable at least for the present—at the same time Your Petitioner only solicits a provision proportionate to the actual services he is able to render.
Your Petitioner prays to be excused in bringing forward an argument so delicate in its nature as the above—he knows the feelings of the Personage whom he addresses—he knows the impossibility of providing for all who are more highly deserving than himself—should therefore the prayer of his Petition not be answered agreeably to his wishes—he will rest content—assured that it is impracticable in its nature—Your Petitioner could have honoured his petition with a number of respectable Signatures, but he chooses to subscribe his own solitary name and thus to present it to the attention of the President hoping that he will remember him either in the prayer of his Petition or

in some other way which may seem best to himself. And as in duty bound Your Petitioner shall ever pray

Robert James Livingston

